Name: Council Regulation (EEC) No 3921/92 of 20 December 1992 allocating, for 1993, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 397 /44 Official Journal of the European Communities 31 . 12 . 92 COUNCIL REGULATION (EEC) No 3921 /92 of 20 December 1992 allocating, for 1993, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the fishing activities covered by this Regulation are subject to the pertinent control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities (2), as amended by Regulation (EEC) No 3483 / 88P), Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3760 / 92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ( 1 ), and in particular Article 11 , thereof, HAS ADOPTED THIS REGULATION: Having regard to the proposal from the Commission, Whereas the Community and Norway have held consultations on their mutual fishing rights for 1993 , and in particular the allocation of certain catch quotas to Community vessels in the Norwegian fishing zone; Article 1 1 . In accordance with the Agreement on mutual fishing rights in 1993 between the Community and Norway, catches by vessels flying the flag of a Member State in waters falling within the Norwegian exclusive economic zone north of 62 °00'N or within the fishing zone around Jan Mayen, shall be limited for 1993 to the quotas set out in Annex I. 2 . In accordance with the Agreement on mutual fishing rights in 1993 between the Community and Norway, catches of the species listed in Annex II by vessels flying the flag of a Member State in waters falling within the Norwegian exclusive economic zone south of 62 °00'N shall be limited for 1993 to the quotas set out in that Annex. Whereas it is for the Community , pursuant to Article 3 of Regulation (EEC) No 3760 / 92, to determine the conditions subject to which these catch quotas may be used by Community fishermen; Whereas , to ensure efficient management of the catch possibilities available, they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 3760/92 ; Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1992 . For the Council The President J. GUMMER (*) OJ No L 389 , 31 . 12 . 1992, p. 1 . (2 ) OJ No L 207, 29 . 7 . 1987 , p. 1 . (3 ) OJ No L 306, 11 . 11 . 1988 , p. 2. 31 . 12 . 92 No L 397/45Official Journal of the European Communities ANNEX 1 Allocation for 1993 of Community catch quotas in Norwegian waters, as referred to in Article 1 (1 ) (Norwegian waters north of 62 °00' N) (tonnes  fresh round weight) Species ICES divisions Communitycatch quotas Quotas allocated to Member States Cod I , II 14 500 France 2 300 Germany 2 500 United Kingdom 9 700 Haddock I, II 2 100 France 270 Germany 450 United Kingdom 1 380 Saithe I, II 4 900 France 630 » Germany 3 920 United Kingdom 350 Redfish I, II 3 000 Germany 1 380 United Kingdom 400 France 220 Portugal 810 ( 3 ) Spain 190 ( 3 ) Greenland halibut I , II 100 Germany 50 United Kingdom 50 Blue whiting II 1 000 France 500 Germany 500 ( J ) Other species I , II 450 France 60 ( as by-catches) Germany 150 United Kingdom 240 Mackerel II a 17 760 (2) Denmark 17 760 (') Ad hoc solution for 1993 . ( 2) Of which 17 760 tonnes may be fished in area ICES IV a, and Norway may fish up to 60 tonnes in the same area from the TAC fixed by Norway for the area north of 62 ° N. (3 ) Special allocation for 1993 . ANNEX II Allocation for 1993 of Community catch quotas in Norwegian waters, as referred to in Article 1 (2) (tonnes  fresh round weight) Species ICES division Communitycatch quotas Quotas allocated to Member States Norway pout ( x ) IV 50 000 Denmark 47 500 ( 2) United Kingdom 2 500 (3 ) Sand-eel IV 150 000 Denmark 142 500 ( 2) United Kingdom 7 500 (3 ) Shrimps IV 900 Denmark 900 Other species IV 9 000 Denmark 4 500 United Kingdom 3 370 Germany 510 Belgium 50 France 210 Netherlands 360 ( 1 ) Including blue whiting. ( 2) Within a total quota for Norway, pout and sand-eel up to 38 000 tonnes may be interchanged upon request . (3 ) Within a total quota for Norway, pout and sand-eel up to 2 000 tonnes may be interchanged upon request .